***********
Based upon information contained in I.C. File LH-0348 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Robert Dewey Martin, was a volunteer fire fighter with the Bostic Volunteer Fire Department, at the time of his death on 9 January 2005.
2. Decedent's death occurred in the course and scope of his employment as follows: On 8 January 2005, decedent participated in an EMT Patient Assessment class at the Bostic Fire Department. The class involved instruction on lifting and transporting patients, using mannequins as patients. Decedent participated in the class from 2:00 to 4:00 p.m. Decedent left the class and returned to his home. He went to bed at approximately 12:00 a.m. on 9 January 2005. Decedent's wife was awakened at approximately 6:00 a.m. on 9 January 2005, by decedent who was gasping for breath. EMS and Bostic Fire Department were dispatched to decedent's residence and performed CPR on decedent. Decedent was transported to Rutherford Hospital Emergency Room where he was pronounced dead as the result of mitral valve failure at 6:30 a.m. on 9 January 2005.
3. Decedent is survived by his wife, Daisy Martin, who resided with decedent at the time of his death and for at least six months prior to his death. Although the Claim form states that she was not residing with decedent at the time of his death, further investigation has revealed that the form is in error. Decedent is also survived by two minor children, Robert D. Martin, born 31 May 2002, and Jacob Levi Martin, born on 9 April 2004.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a volunteer fire fighter with the Bostic Volunteer Fire Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 9 January 2005.
2. N.C. Gen. Stat. §143-166.2(c) states that "when a fireman dies as the direct and proximate result of a myocardial infarction suffered while on duty or within 24 hours after participating in a training exercise or responding to an emergency situation, the fireman is presumed to have been killed in the line of duty."
3. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
4. Decedent is survived by his wife, Daisy Martin, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Daisy Martin as the qualified surviving spouse of Robert Dewey Martin payable as follows: the sum of $20,000.00 shall be paid immediately to Daisy Martin. Thereafter, the sum of $10,000.00 shall be paid annually to Daisy Martin as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1et seq. If Daisy Martin becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 30 day of March 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ PAMELA T. YOUNG COMMISSIONER
  S/_______________ LAURA K. MAVRETIC COMMISSIONER